Dethmers, C. J.
Plaintiff brought replevin for possession of goods alleged in his declaration to be of the value of $345. Defendant’s answer denied the allegation. From judgment for defendant, plaintiff took an appeal here as of right without leave granted. The record contains no certification by the trial judge that the controversy involves more than $500 as provided in Court Rule No 60, § 1(d) (1945). Defendant has filed no motion to dismiss or brief nor in any way appeared in this Court on this appeal. Under the circumstances we will dismiss on our own motion. Miller v. Johnson, 201 Mich 535. Applicable and adopted as dispositive of this case is the following from Seeley v. Baptist Ministers’ Aid Society, 302 Mich 199:
“No application for leave to appeal having been filed, and no leave having been granted, the appeal is dismissed.
“However, we have examined the records and briefs and are convinced that, if plaintiffs’ appeal were considered on its merits, they could not succeed.
*699“The defendant not having filed motion for such dismissal, no costs will be allowed.”
Sharpe, Smith, Edwards, Voelker, Kelly, Carr, and Black, JJ., concurred